Citation Nr: 0904409	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  00-12 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial increased disability evaluation 
for cluster headaches, status-post concussion type injury 
with migraine component, currently evaluated as 30 percent 
disabling. 

2.  Entitlement to an evaluation in excess of 30 percent for 
paroxysmal tachycardia. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a chronic sleep 
disability.

5.  Whether new and material evidence has been received to 
reopen a service connection claim for a depressive disorder.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

A June 1999 rating decision, in pertinent part, granted 
service connection for cluster headaches and assigned a 10 
percent evaluation, effective March 16, 1995; granted service 
connection for tendonitis, left ankle/foot and assigned a 10 
percent evaluation effective March 16, 1995; and increased 
the evaluation for tendonitis, right ankle/foot to 10 percent 
effective March 16, 1995.  A September 1999 rating decision, 
in pertinent part, granted service connection for chin 
numbness and assigned a noncompensable evaluation, effective 
January 15, 1997; granted service connection for mouth cysts 
and assigned a noncompensable evaluation, effective January 
15, 1997; denied a compensable evaluation for hearing loss; 
denied an evaluation in excess of 30 percent for paroxysmal 
ventricular tachycardia; determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for depression; and denied 
service connection for dental caries, a speech disorder 
secondary to jaw surgery, a sleep disorder, and PTSD.  A 
March 2000 rating decision, in pertinent part, denied 
entitlement to TDIU.  The veteran subsequently perfected this 
appeal.

A travel board hearing was held before the undersigned in 
July 2002.  A copy of the hearing transcript is associated 
with the claims folder and has been reviewed.

On December 19, 2002, the Board of Veterans' Appeals (Board) 
ordered further development in this case.  Thereafter, it was 
sent to the Board's Evidence Development Unit to undertake 
the requested development.

In October 2003, the Board remanded the case for further 
development.

In April 2007, the Board denied the veteran's claims of 
entitlement to an increased rating for a left foot 
disability, right foot disability, chin numbness, maxillary 
cysts, bilateral hearing loss, and a speech disability.  In 
such decision, the RO also remanded increased rating claims 
for cluster headaches and paroxysmal tachycardia; service 
connection claims for PTSD and sleep disability; new and 
material evidence claim for depression; and TDIU claim, for 
further development. . 

In a January 2008 rating decision, the RO included status-
post concussion type injury with migraine component to the 
evaluation of cluster headaches and increased the evaluation 
from 10 to 30 percent, effective July 2, 2007.  According to 
an October 2008 post-remand brief, the veteran's 
representative indicated that the veteran feels that he has 
provided sufficient evidence to determine that his service-
connected cluster headaches were more severe than originally 
rated and is entitled to the earlier effective date that he 
seeks.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the issue of an increased rating for service-
connected headaches remains in appellate status.  Moreover, 
the Board refers the issue of entitlement to an earlier 
effective date for the appropriate development.
According to May 2008 correspondence, the Board offered the 
veteran an additional hearing as the Veterans Law Judge who 
conducted the prior Travel Board hearing is no longer 
employed by the Board. In response, the veteran indicated 
that he did not desire an additional hearing. As such, the 
Board finds that the veteran's case is ready for appellate 
review.

Herein, the Board reopens the service connection claim for 
depression.  That reopened claim and the issue of entitlement 
to a TDIU are addressed in the REMAND portion of the decision 
below and are  REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is assigned the highest available evaluation 
for paroxysmal tachycardia under the former and current 
regulations.  

2.  The veteran did not engage in combat with the enemy, and 
he is not shown to have a diagnosis of PTSD due to a verified 
event during his period of military service.

3.  A primary diagnosis of a chronic sleep disorder is not of 
record, and the competent evidence indicates that the 
veteran's sleep disturbance is a symptom of his non-service 
connected PTSD.

4.  Prior to March 27, 2004, the veteran was in receipt of 
the maximum schedular evaluation for headaches due to brain 
trauma without evidence of multi-infarct dementia associated 
with the brain trauma.  Characteristic prostrating attacks 
occurring on an average once a month over the last several 
months were not objectively shown.

5.  For the period beginning on March 27, 2004, the veteran's 
cluster headaches with a migraine component are manifested by 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  Very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are not objectively shown.

6.  The veteran has not submitted evidence tending to show 
that his service- connected headaches and/or paroxysmal 
tachycardia require frequent hospitalization, are unusual, or 
cause marked interference with employment.

7.  In December 1995, the RO determined that the veteran's 
service connection claim for depression was not well-grounded 
and therefore the claim was denied; the veteran did not file 
a timely appeal following appropriate notice, and that 
decision became final.

8.  The veteran petitioned to reopen his service connection 
claim for depression in March 1999. 

9.  Evidence received since the December 1995 rating decision 
bears directly and substantially upon the issue of service 
connection for a depressive disorder, and by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  For the period prior to March 27, 2004, the criteria for 
an evaluation in excess of 10 percent for service-connected 
cluster headaches were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8045 
(2008).

2.  Effective March 27, 2004, the criteria for the 30 percent 
for cluster headaches, status-post concussion type injury 
with migraine component, are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic 
Code 8100 (2008).

3.  The criteria for an evaluation in excess of 30 percent 
for paroxysmal tachycardia  are not met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.104, Diagnostic Code 7010 (in effect prior to, and 
subsequent to, January 12, 1998)).  

4.  PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).

5.  A chronic sleep disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

6.  A December 1995 rating decision, which denied the 
veteran's service connection claim for depression, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

7.  Evidence received since the December 1995 rating decision 
that denied service connection for a depressive disorder is 
new and material, and the veteran's service connection claim 
for pertinent disability is reopened.  38 U.S.C.A. §5108 
(West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In the present case, the increased rating claim for cluster 
headaches arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

With respect to the remaining claims, the veteran was 
provided with the notice required by the VCAA in letters 
dated in October 2002, January 2003, March 2005, May 2006, 
April 2007, and July 2007.  Collectively, those letters 
informed the informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also advised as to 
how VA determines disability ratings and effective dates, as 
required under Dinges, supra.    
With respect to the increased rating claim for tachycardia, 
the Board acknowledges that the VCAA letters sent to the 
veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome as the veteran demonstrated actual knowledge of 
what was needed to support his claim.  As will be discussed 
in further detail below, the veteran is in receipt of the 
highest available evaluation for paroxysmal tachycardia under 
the regulations.  The veteran's representative, in an October 
2008 brief, essentially acknowledged this by indicating that 
the only way for the veteran to receive a higher evaluation 
is by entertaining an extraschedular evaluation.  The 
veteran's representative then provided the substance of 
38 C.F.R. § 3.321 on the post-remand brief.  Furthermore, the 
supplemental statements of the case clearly note that a 30 
percent evaluation is the maximum allowable evaluation for 
paroxysmal tachycardia.  Based on the above, the veteran can 
be expected to understand what was needed to support his 
claim, including the impact of his disability on his daily 
life and ability to work.

The notice deficiencies do not affect the essential fairness 
of the adjudication. Therefore, the presumption of prejudice 
is rebutted.  For this reason, no further development is 
required regarding the duty to notify.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, a hearing transcript, records from the 
Social Security Administration, records from the VA medical 
evidence, and "QTC" examination reports.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered. Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

a.  Headaches 

The veteran asserts that he is entitled to a higher 
evaluation for his service- connected headaches.  

Service treatment records reveal that on entrance 
examination, there were no complaints of severe or frequent 
headaches.  In June 1982, the veteran complained of having 
morning headaches after he injured his head; the assessment 
was headaches, probably secondary to tension.  In October 
1982 and July 1983, the veteran complained of headaches. In 
August 1983, the veteran complained of a constant headache on 
the left side; assessment was headaches.

In September 1985, the impression was left hemicranial 
headaches.  It was noted that the headaches were probably 
unrelated to the minor blow to the head and loss of 
consciousness three weeks before.  The physician also opined 
that the history was consistent with a vascular headache 
disorder, but atypical for a migraine headache disorder.  It 
was also noted that the description of a unilateral headaches 
for several weeks was perhaps most suggestive of cluster 
headaches.

In January 1987, the veteran had headaches in the left 
temporal region and the impression was probable migraine 
headaches.  In February 1987, the impression was vascular 
headaches, with a possible cluster variant etiology.  In 
September 1988, the impression again was vascular headaches, 
with a possible cluster etiology.
In October 1991, the veteran had right-sided headaches and 
the assessment was headaches.  It was noted that the 
recurrent nature of the headaches suggested a cluster type of 
etiology because there was a three-year hiatus between the 
current episode and the previous episode.  It was noted that 
both episodes were similar even though they were on the 
opposite sides of the head.

In March 1994, the diagnosis was a common migraine headache 
versus a cluster headache.  In April 1994, the assessment was 
that the headache disorder was most likely cluster headaches.

On June 1996 VA examination, the neurological evaluation was 
normal.  The impression was a history of cluster headaches.

In December 1996, the assessment was vascular headaches with 
a probable tension component.  In January 1997, the 
assessment was cluster headaches.  The veteran reported that 
he had had headaches since active service.

At the January 1997 hearing, the veteran testified that he 
had had headaches since 1982. T. at 11-12.  He indicated that 
his headaches were intermittent.  Id. at 12.

In February 1997, the assessment was cluster headaches.  The 
veteran reported that he had had headaches since 1981.

In a June 1997 statement, the veteran reported that a Dr. E. 
said that his headaches could be caused by a wire that was 
part of his jaw disorder treatment.

According to a January 1999 outpatient treatment record, 
complaints of a headache, possibly musculoskeletal, were 
noted.

On March 27, 2004, VA neurological examination, the examiner 
diagnosed the veteran with headaches, noting that the veteran 
suffers from cluster headaches of moderate to severe degree.  
It was noted that the attacks are typically prostrating and 
debilitating.  The examiner stated that the veteran's 
headaches were possibly related to the service injury, but 
also possibly due to other factors, including stress. 

According to Diagnostic Code 8045, purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code such as (for example) 8045-8207.  38 C.F.R. § 
4.124a, Diagnostic Code 8045 (2008).  Evidence of purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, warrants a 
10 percent evaluation and no higher pursuant to Diagnostic 
Code 9304.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  
See also, 38 C.F.R. § 4.130, Diagnostic Code 9304 (2008) 
(which rates impairment resulting from dementia due to head 
trauma).  This 10 percent evaluation will not be combined 
with any other rating for a disability due to brain trauma.  
Evaluations in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2008).

Under Diagnostic Code 8100, which contemplates migraine 
headaches, a maximum of a 50 percent disability evaluation 
may be assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent evaluation may be assigned with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
evaluation may be assigned with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a.

Notably, the March 2004 examiner stated that the veteran's 
cluster headaches were of moderate to severe degree, and 
indicated that the attacks were typically prostrating and 
debilitating.  On examination, the veteran indicated that his 
headaches occurred ten to fifteen days per month, usually in 
cycles of three or four days.  Moreover, the July 2007 VA 
examiner stated that the veteran's migraine-type headaches 
are practically similar to and related to the service-
connected cluster headaches.  Therefore, the Board finds 
that, as of March 27, 2004, the above-medical findings more 
nearly approximate the criteria for a 30 percent evaluation 
pursuant to Diagnostic Code 8100, (characteristic prostrating 
attacks occurring on an average once a month over the last 
several months).   March 27, 2004 is the date of the 
veteran's VA neurological examination.  

Prior to March 27, 2004, however, the evidence does not show 
that an evaluation in excess of 10 percent is warranted for 
cluster headaches.  In this regard, an evaluation in excess 
of 10 percent for this service-connected disability cannot be 
awarded under Diagnostic Codes 8045 and 9304.  The pertinent 
diagnostic codes specifically stipulate that an evaluation 
greater than 10 percent for brain disease due to trauma is 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2008).  See also, 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (2008).  In the present case, the 
veteran has not been diagnosed with multi-infarct dementia 
associated with brain trauma.  Consequently, an evaluation in 
excess of 10 percent cannot be awarded under Diagnostic Codes 
8045 and 9304 during the applicable time period.  Moreover, 
review of the evidence dated prior to March 27, 2004 does not 
reflect that characteristic prostrating attacks occurring on 
an average once a month over the last several months were 
objectively shown.

Lastly, the Board finds that an evaluation in excess of 30 
percent for cluster headaches with a migraine component is 
not warranted.  The Board acknowledges the veteran's report 
of having four to five prostrating attacks per month.  
Notwithstanding, very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability have not been objectively shown.  

In sum, the Board finds that effective March 27, 2004, the 30 
percent evaluation is allowed for service connected 
headaches.  A higher evaluation is not warranted.  

b.  Paroxysmal Tachycardia  

The veteran is currently in receipt of a 30 percent 
evaluation for paroxysmal tachycardia, pursuant to Diagnostic 
Code 7010.  He contends that such disability is worse than 
contemplated by such evaluation.  

In a December 1995 rating decision, the RO granted service 
connection for paroxysmal ventricular tachycardia and 
assigned a 10 percent evaluation, effective March 16, 1995.  
In an October 1996 rating decision, the RO increased the 
evaluation to 30 percent, effective March 16, 1995.  

The veteran filed an increased rating claim for his "heart" 
disability in June 1997.  
The regulations pertaining to the evaluation of 
cardiovascular disorders were changed, effective January 12, 
1998.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7017; 62 
Fed. Reg. 65207-65244 (1997).  Former Diagnostic Code 7010 
concerns paroxysmal atrial flutter and directs that the 
disability be evaluated under Diagnostic Code 7013 as 
paroxysmal tachycardia.  38 C.F.R. § 4.104, Diagnostic Code 
7010 (1997).  Diagnostic Code 7013 assigned an evaluation of 
10 percent for a disability involving infrequent attacks and 
a maximum evaluation of 30 percent for a disability that is 
severe and accompanied by frequent attacks.  38 C.F.R. 
§ 4.104, Diagnostic Code 7013 (in effect prior to January 12, 
1998).

Effective January 12, 1998, under the revised regulations, 
Diagnostic Code 7010, that concerns supraventricular 
arrhythmias, provides that paroxysmal atrial fibrillation or 
other supraventricular tachycardia with more than four 
episodes per year, documented by electrocardiogram (ECG or 
EKG) or Holter monitor, warrants a 30 percent evaluation. 
Permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia, 
documented by ECG or Holter monitor, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2008).

According to a May 1996 outpatient treatment note, the 
veteran complained of increased chest pain and increased 
episodes of paroxysmal supraventricular tachycardia.  A 
Holter Monitory was ordered.  

In June 1996, the veteran was admitted for an 
electrophysiology study and ablation for long standing 
paroxysmal supraventricular tachycardia, but was not 
successful.  

On June 1996 VA examination, the veteran reported chest 
pains, and shortness of breath.  The examiner noted that the 
veteran's resting pulse was 72 and regular.  His heart was of 
normal size and mechanism, and no murmurs were appreciated.  
Impression, in pertinent part, was history of paroxysmal 
supraventricular tachycardia, post unsuccessful ablation 
therapy.

According to a September 1999 VA examination report, the 
impression was proxysmal supraventricular tachycardia with 
moderate severity.  It was noted that the veteran had a 
normal EKG in December 1998.

On January 2006 VA examination, the veteran's respirations 
were 12, and his heart rate was 74 beats per minute in a 
regular sinus rhythm.  The examiner noted that walking a few 
steps backward and forward increased the heart rate to 85, 
but did not produce tachycardia.  There was no evidence of 
tachycardia or irregular heart beat during the examination.  
Chest x-ray showed a normal heart size.  EKG showed left axis 
deviation and non specific ST-T changes.  The echocardiogram 
shoed normal LVEF and normal wall motions and valve and 
chamber dimensions.  Diagnosis was "history of paroxysmal 
tachycardia, history of treatment with ablation for WPW; 
hypertension still to be controlled.  Risk factors 
indicated."

As previously discussed herein, the veteran's service 
connected paroxysmal tachycardia is currently evaluated as 30 
percent disabling, the highest evaluation allowable under 
either the former or the current Diagnostic Code 7010.  
Consequently, an evaluation in excess of 30 percent is not 
available under Diagnostic Code 7010.  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that a schedular 
evaluation in excess of the currently-assigned evaluation of 
30 percent for paroxysmal tachycardia is not warranted.  In 
reaching this conclusion, the Board also finds that the 
benefit-of-the-doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected headaches and/or 
tachycardia, or otherwise render a schedular rating 
impractical.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action. 
VAOPGCPREC 6-96 (1996).


III.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

a.  PTSD

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008); see Cohen v. Brown, 10 Vet. App. 128 (1997).

The record contains diagnoses of PTSD.  Notwithstanding, 
entitlement to service connection for PTSD requires evidence 
that the claimed stressors actually occurred.  With regard to 
the validity of the averred stressor(s), the evidence 
necessary to establish that the claimed stressors actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002).  When a veteran is found to 
have engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. §§ 3.304(d), (f) (2008).  If the 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case, the veteran's personnel records fail to show 
that he received any awards, medals, or decorations 
conclusively indicating combat, therefore, the Board finds 
that the veteran did not engage in combat with the enemy.  
Thus, the primary issue in this case is whether the veteran's 
reported in-service stressors can be corroborated.  
Corroboration of the veteran's in-service stressors is an 
adjudicatory question involving both consideration of the 
facts as presented, as well as the credibility of the 
evidence contained in the claims folder.

The veteran has reported three major stressors:  1). Injured 
his head during an in- service jeep accident; 2). "Heard 
about" six service members rolling over a cliff and dying; 
and 3) Witnessed a fellow service member being engulfed in 
flames after lighting a kerosene stove.  Notably, the only 
stressor that has been corroborated is the fact that veteran 
in June 1982 "bumped" his head and developed headaches, 
thereafter.  During his examination, he also claimed that 
hearing about men dying from heat stroke during basic 
training was a stressor.

On March 2004 VA psychiatric examination, the examiner 
diagnosed the veteran with PTSD, noting that PTSD is due to 
pre-military, military, and post military experiences.  The 
examiner stated that the reported stressors "do appear to 
bother the veteran significantly."

In April 2007, the Board remanded the claim in order to 
clarify whether the veteran has PTSD based on the only 
verified stressor (injuring his head).

Thereafter, in July 2007, the veteran underwent another VA 
examination.  The examiner acknowledged that the veteran fell 
during service, hitting his head on a latrine beam and has 
suffered from headaches since then.  However, the examiner 
indicated that such stressor, the only verified stressor, 
does not meet the DSM-IV criteria for a PTSD stressor, as it 
does not involve the threat of death or maiming or being 
accompanied by great fear or horror.  The Board finds the 
July 2007 VA examination to be highly probative as the 
examiner, who is a Board-certified psychiatrist, conducted a 
thorough examination of the veteran and a complete review of 
the claims folder. 

The July 2007 examiner did acknowledge that the veteran's 
most significant claimed stressor was witnessing his buddy 
being badly burned as a result of a kerosene stove explosion 
during a field exercise.  And while the examiner indicated 
that this stressor is sufficient to produce PTSD, this 
stressor has not been corroborated by the record.  
 
The Board also notes that the July 2007 VA examiner opined 
that the claimed stressors (hearing reports about men dying 
from heat stroke during basic training, and learning that 
service members from a different platoon were killed) do not 
qualify as a PTSD stressor.  In any event, those stressors 
have not been corroborated and are therefore insufficient to 
produce a diagnosis of PTSD.   

In sum, the competent medical evidence does not satisfy the 
first element of a successful PTSD claim.  The preponderance 
of the evidence is against a finding that the veteran has a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125, and 
as such, there is no medical evidence of a link between 
current symptomatology and the claimed in-service stressors.  
While the record contains a diagnosis of PTSD, it does not 
contain a PTSD diagnosis attributable to a verified stressor.  
Without a verified stressor, any prior assessment of PTSD has 
no probative value.  Medical opinions have no probative value 
when they are based on an inaccurate factual predicate.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 
(1993).  Thus, the record contains no diagnosis of PTSD that 
is related to the veteran's only verified non-combat 
stressor.

The Board also observes that the veteran's service medical 
treatment records are completely negative for any findings, 
symptoms, complaints, or diagnoses attributable to PTSD.

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

b.  Sleep Disorder

The veteran also contends that he is entitled to service 
connection for a chronic sleep disorder.  

It is noted that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2008) [ the evaluation of the same 
disability under various diagnoses is to be avoided].  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.

In the present case, the evidence demonstrates that the 
veteran's sleep complaints are intrinsic to his PTSD and do 
not represent a separately ratable disability as set forth 
under Esteban.  The current medical evidence of record fails 
to show that the veteran has been diagnosed with a primary 
diagnosis of chronic sleep disorder.  In this regard, the 
July 2007 VA psychiatrist specifically noted that the 
variations in the veteran's sleep pattern are symptoms of his 
PTSD.  

Thus, the preponderance of the medical evidence of record 
demonstrates that the veteran has a psychiatric disability, 
and that the symptoms associated with that disability include 
sleep impairment.  The Board finds that a chronic sleep 
disorder distinct from the symptomatology associated with the 
veteran's psychiatric disability has not been shown.  In the 
absence of proof of a current disease or injury, a grant of 
service connection is not warranted.  See Brammer, supra; see 
also 38 C.F.R. 4.14 (2008) [the evaluation of the same 
disability under various diagnoses is to be avoided].

In sum, the evidence of record does not support the veteran's 
claim of entitlement to service connection for a chronic 
sleep disorder.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


IV.  New and Material Evidence Claim

The veteran is seeking to reopen a service connection claim 
for a depressive disorder.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claim for a depressive 
disorder, the Board concludes that the VCAA does not preclude 
the Board from adjudicating this portion of the veteran's 
claim.  This is so because the Board is taking action 
favorable to the veteran by reopening his service connection 
claim for a depressive disorder.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a). The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.
In a December 1995 rating decision, the RO determined that 
the veteran's service connection claim for depression was not 
well-grounded and therefore denied the claim.  The veteran 
was notified of this decision in the same month.  The veteran 
did not file a timely appeal, and thus the December 1995 
rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001. 
The veteran sought to reopen his previously denied service 
connection claim in March 1999, therefore, the amended 
regulation does not apply. 

Here, new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the December 1995 rating decision is final, the 
veteran's current service connection claim for depression may 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008); 
see Barnett v. Brown, 8 Vet. App. 1 (1995).

When the veteran's claim of entitlement to service connection 
for a depressive disorder was denied in December 1995, the 
record contains service treatment records, VA medical 
evidence, and private medical evidence.  At that time, it was 
determined that, although the veteran was being treated for 
depression, the record did not contain a diagnosis of 
depression during service, within the first post-service 
year, and no medical opinion linking the veteran's depression 
to his period of service.

Evidence received since the December 1995 decision includes 
additional VA medical evidence, private medical evidence, the 
veteran's contentions, and hearing transcripts.  
Significantly, a newly received VA opinion dated in July 2007 
indicates that the causality of the veteran's depression can 
be attributed in about equal proportions between military 
events and subsequent life stresses.  Based on the foregoing, 
the Board concludes that the evidence received subsequent to 
the December 1995 denial bears directly and substantially 
upon the specific matters under consideration.  This newly 
received evidence suggests a relationship between the current 
depression and service.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Accordingly, the veteran's service 
connection claim for a depressive disorder is reopened.


ORDER

Prior to March 27, 2004, entitlement to an initial disability 
evaluation in excess of 
10 percent for cluster headaches, is denied.

The 30 percent evaluation for cluster headaches, status-post 
concussion type injury with migraine component, is assigned 
effective March 27, 2004, subject to the laws and regulations 
governing monetary benefits.  

Entitlement to an evaluation in excess of 30 percent for 
paroxysmal tachycardia is denied. 

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a chronic sleep 
disability is denied.

New and material evidence has been received to reopen a 
service connection claim for a depressive disorder, to that 
extent only, the claim is granted.


REMAND

The Board has reopened the veteran's service connection claim 
for a depressive disorder.  Prior to analyzing this claim on 
the merits, the Board finds that further development is 
necessary.  As noted, the veteran's service treatment records 
show no treatment, complaints, or diagnoses of a depressive 
disorder.  

With regard to the etiology of the veteran's current 
depressive disorder, a March 2004 examiner indicated that the 
veteran's depression is intertwined and interrelated to PTSD, 
finances, and social relationships.  

However, a July 2007 VA examiner concluded that the causality 
of the veteran's depression can be attributed in about equal 
proportions between military events and subsequent life 
stresses.  Consequently, clarification is necessary as to the 
probable etiology of the veteran's PTSD.  

Moreover, the Board finds that further clarification is 
needed with regard to any impact the veteran's service-
connected disabilities have on his ability to work.  The July 
2007 VA examiner stated that "taking into account both the 
veteran's rated physical disabilities and his claimed 
psychiatric ones, it is much less likely than not that he 
will ever regain a place in the competitive workplace or 
achieve sustained gainful employment.  As noted, the veteran 
is not service connected for PTSD.  Thus, after the etiology 
of the depressive disorder has been clarified, the Board also 
finds that clarification is necessary as to whether the 
veteran's service connected disabilities alone impact his 
ability to work.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002) ; 38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
transferred to the VA examiner who 
conducted the July 2007 VA psychiatric 
examination.  The VA examiner is 
specifically requested to prepare an 
addendum in which he clarifies whether 
the veteran's current depressive disorder 
is related to service, and whether the 
veteran's service connected disabilities 
impact his employability.  

Specifically, the examiner is requested 
to comment as to whether there is a 50 
percent probability or greater that the 
current depressive disorder is related to 
active military service.  In doing so, 
the examiner is asked to follow up his 
opinion to the effect that the veteran's 
depressive disorder is attributed "in 
about equal proportions between military 
events and subsequent life stresses" and 
comment on whether the noted military 
events are substantiated by the record.      

Also, the examiner is requested to 
determine the impact, if any, that the 
veteran's service-connected disabilities 
alone have on his ability to obtain and 
maintain employment.

A complete rationale should be provided 
for any proffered opinions.

If the July 2007 examiner is no longer 
available, or if this examiner determines 
that another examination would be 
helpful, the veteran should be scheduled 
for a new C&P examination.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's service 
connection claim for a depressive 
disorder, and claim for TDIU.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
Of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


